 1                                                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN BACON,                                     CV 18-5509 PA (MRWx)
12                 Plaintiff,                        JUDGMENT
13          v.
14   21st CENTURY INSURANCE
     COMPANY,
15
                   Defendant.
16
17
18          Pursuant to the Court’s November 20, 2018, Minute Order granting the Motion to
19   Dismiss filed by defendant 21st Century Insurance Company (“Defendant”), which
20   dismissed the Third Amended Complaint filed by plaintiff John Bacon (“Plaintiff”) with
21   prejudice and without leave to amend,
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
23   have judgment in its favor against Plaintiff.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
25   nothing and that Defendant shall have its costs of suit.
26          IT IS SO ORDERED.
27   DATED: November 20, 2018                           _________________________________
                                                                   Percy Anderson
28                                                        UNITED STATES DISTRICT JUDGE
